ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent Diane Lynn Kroupa committed professional misconduct warranting public discipline by being convicted of the felony offense of conspiracy to defraud the United States. See Minn. R. Prof. Conduct 8.4(b), (c), (d).
The parties have entered into a stipulation for discipline. In it, Kroupa unconditionally admits the allegations in the petition for disciplinary action and waives her procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR). The parties jointly recommend that the appropriate discipline is disbarment.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Diane Lynn Kroupa is disbarred, effective as of the date of this order.
2. Respondent shall comply with Rule 26, RLPR (requiring notice of disbarment to clients, opposing counsel, and tribunals).
3. Respondent shall pay $900 in costs under Rule 24, RLPR.
BY THE COURT:
/s/David R. Stras Associate Justice